MEMORANDUM **
David Allen Smith appeals pro se the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B) his complaint alleging that his apartment manager violated his constitutional rights by verbally harassing and abusing him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Smith’s action for failure to state a claim because Smith did not allege that defendants acted under color of state or federal authority. See Lopez v. Dep’t of Health Servs., 939 F.2d 881, 883 (9th Cir.1991) (per curiam) (section 1983 claim); Morse v. N. Coast Opportunities, Inc., 118 F.3d 1338, 1343 (9th Cir.1997) (Bivens claim).
Because the record reveals that Smith’s complaint could not be cured by amendment, the district court did not abuse its discretion by dismissing Smith’s complaint without leave to amend. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.